                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION

 ANTONIO BILOTTA,                               )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )
                                                )        Civil No. 5:18-CV-121-FDW-DSC
 KILOLO KIJAKAZI,                               )
 Acting Commissioner of Social Security,        )
                                                )
        Defendant.                              )


                                             ORDER

       Plaintiff’s counsel filed a Motion for approval of attorney’s fees under 42 U.S.C. § 406(b),

in the amount of $28,444.50. Attorney’s fees under 42 U.S.C. § 406(b) are paid from past due

benefits awarded to a successful claimant. Plaintiff has been awarded attorney’s fees under the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, in the amount of $20,000. Defendant filed

a response, stating that under Gisbrecht v. Barnhart, 535 U.S. 789 (2002), it is the duty of the

Court to determine a reasonable fee.

       It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C. § 406(b) in the

amount of $28,444.50. Plaintiff’s counsel will refund to Plaintiff the smaller sum as between this

amount and the EAJA award.

       SO ORDERED.
                            Signed: September 15, 2021




      Case 5:18-cv-00121-FDW-DSC Document 36 Filed 09/15/21 Page 1 of 1
